ON PETITION FOR WRIT OF HABEAS CORPUS
SUAREZ, J.
Ronald Lee filed his petition for writ of habeas corpus after the trial court granted the State’s Motion to Revoke Defendant’s Bond. Mr. Lee requests this Court to instruct the lower court to either release him or to reduce his bond. The State has filed a limited concession noting that the trial court failed to comply with Florida Rule of Criminal Procedure 3.131 by failing to issue the required findings of fact and conclusions of law in support of the court’s order revoking bond. See State v. Blair, 39 So.3d 1190 (Fla.2010); Rigby v. State, 29 So.3d 390 (Fla. 5th DCA 2010); Dupree v. Cochran, 698 So.2d 945 (Fla. 4th DCA 1997).
We grant the petition only insofar as to remand the case to the trial court for the purpose of holding an immediate evidentia-ry hearing on the State’s motion to revoke bond and to make the required findings of fact and conclusions of law. § 704.041(4)(c), Fla. Stat. (2013); Fla. R. Crim. P. 3.132(c)(2). Mr. Lee shall not be released pending the outcome of the evidentiary hearing, or of any appeals by right. This opinion shall become effective immediately, notwithstanding the filing of any motion for rehearing.
Petition granted and remanded with instructions.